Citation Nr: 1647966	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO. 09-16 313	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, to include contact dermatitis


REPRESENTATION

Veteran represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military duty from August 1975 to December 1976. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, wherein the RO determined that new and material evidence to reopen a claim for service connection for contact dermatitis had not been submitted. Jurisdiction over this case was subsequently transferred to the New Orleans, Louisiana RO. 

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is associated with the claims folder and has been reviewed. 

The Board reopened and remanded the case to the RO in February 2011 for further development and adjudicative action. The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2011, the Board remanded this claim to obtain an etiology opinion regarding the Veteran's skin disorder, as well as additional development of the evidence. A May 2013 VA examiner concluded that although the Veteran does have significant body surface involvement with plaque psoriasis, it was not caused by or related to military service. The VA examiner stated that the Veteran was not being treated by dermatology or another physician for his psoriasis. He further stated that psoriasis is a papulosquamous skin disorder that has genetic predisposition and is a chronic condition with flares and remission. However, in concluding that the Veteran's skin disorder was a congenital disease, the VA examiner offered no further explanation and did not address whether his skin disorder was aggravated by service. The examiner also failed to address the Veteran's contention that he developed a skin condition during service following participation in field activities. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.")

A July 2014 addendum opinion concluded that based on the available evidence, it appears that the Veteran's psoriasis was less likely than not related to his military service. He stated that the medical evidence at discharge from the military and during service does not state or show evidence for psoriasis, and thus his psoriasis was neither incurred in nor etiologically related to his military service. The examiner added that the Veteran's history alone that his psoriasis started in the military is insufficient at this point. Here, in addressing the etiology of the Veteran's skin disorder, the examiner cited to a lack of medical evidence for a diagnosis or treatment of psoriasis, and failed to address pertinent service treatment records (STRs) and post-service treatment records, as well as the Veteran's contentions that his skin disorder began during service following participation in field activities and that he self-treated his condition after service. See Buchanan, 451 F.3d 1331; Dalton, 21 Vet. App. 23.  

Specifically, the Veteran's service treatment records dated in November 1976 shows an assessment of contact dermatitis following complaints of a rash on the testicle that had been present for one day and itched all the time. In addition, in November 1976, a clinical treatment record reveals there were objective findings of depigmented scaly lesion discrete and confluent. The assessment was tinea versicolor. Further, in November 1976 the Veteran was assessed with having poison oak following complaints of itchy eyes after returning from the field. Objective findings revealed erythematous papules around the left eye. A July 1976 STR reflects mild pseudofolliculitis barbae. Another medical clinic record in November 1976 revealed complaints of swollen eye related to contact dermatitis. Additionally, a clinic record bearing an illegible date, shows the Veteran was seen with complaints of having poison ivy for three days. On objective observation, there was a small area on the left wrist and back with raised bumps. The assessment was dermatitis. Post service VA treatment records show a history of psoriasis, dating back to 1982. Although, the Veteran was not diagnosed with psoriasis during service, the VA examiner did not address these pertinent records, nor did he provide a rationale, other than the absence of a diagnosis of psoriasis or treatment in service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Accordingly, a remand is warranted for a VA addendum opinion to address these deficiencies, and provide rationale for the opinions reached, as requested by the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding private treatment records, in the Veteran's February 1983 Social Security Administration application for disability benefits, completed by his wife at the time, she indicated that the Veteran was treated at Jackson Park Hospital in 1979 in Chicago, Mandeville Hospital and Charity Hospital in New Orleans in 1981, and Pierce Clinic in 1981. The Board additionally notes in a November 1995 correspondence, the Veteran's attorney indicated that the Veteran was treated at Pendleton Memorial Methodist Hospital. As these records have not been associated with the record or requested, and may be pertinent to the claim as the Veteran indicated during his December 2010 hearing that he was treated for his skin disorder and his mental disorder during this time frame, the AOJ should attempt to obtain these records. 

It appears that the Veteran has not received any VA treatment since August 2006 based on the last request for records in November 2014, however, the Veteran may have received treatment since that time, thus any updated treatment records since November 2014 should be obtained. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."). See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records since November 2014.

2.  After obtaining the necessary privacy release forms from the Veteran, attempt to obtain treatment records from the Jackson Park Hospital in Chicago from 1979, Mandeville Hospital and Charity Hospital in New Orleans from 1981, the Pierce Clinic in 1981, and Pendleton Memorial Methodist Hospital.

3.  Return the claims file, including a copy of this remand, to the June 2014 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion. (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.) It should be confirmed that such records were available for review.

After reviewing the claims file, the examiner should address the following:

a.  Is the Veteran's psoriasis a congenital defect or a congenital disease? (For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating.")

b.  If the Veteran has a congenital defect, was this defect subject to a superimposed disease or injury during service? If the answer is "Yes," please describe the resultant disability.

c. If the Veteran has a congenital disease, did this disease have its clinical onset in service or is it otherwise related to active duty, or did it clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service and was clearly and unmistakably not aggravated by military service? 

d. If the disorder is not congenital or did not manifest prior to service, is it as likely as not that it had its clinical onset in service or is otherwise related to active duty.

The examiner should reconcile any opinion with the service treatment records showing skin problems, the negative skin examination at service discharge, the February 1981 state hospital record showing no pertinent disability, the July 2002 VA outpatient treatment report reflecting a 20 year history of psoriasis, the service department findings related to exposure to psoriasis, and the Veteran's own history. A complete rationale for all opinions should be provided. If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  

The examiner should also note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.  


4.  Then, readjudicate the Veteran's claim on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






